Citation Nr: 0913093	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
claimed as residuals of cold injury to upper and lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran had active service from September 1942 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for rheumatoid 
arthritis, claimed as residuals of cold injury to upper and 
lower extremity experienced during his tenure in the Army as 
a pilot.  The Veteran claimed that "during a bombing mission 
over Germany in January 1945, [his] electric system was shot 
out causing [his] electrically heated suit to fail." As a 
result, the Veteran claims his hands and feet were exposed to 
extreme cold resulting in injury.  He was then "taken to the 
Army Air Force hospital which serviced the 390th Bomb 
Group...which was about fifty miles from Framingham, England."  
See Veteran's Statement in Support of Claim, dated May 2007.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Regarding the duty to assist, the VA has the duty to assist 
the claimant in obtaining service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, due to the lack evidence in the record 
demonstrating that the Veteran experienced a cold injury to 
the upper and lower extremities and a lack of medical 
evidence linking rheumatoid arthritis to cold exposure, the 
Board would find that the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  


However, the Board notes that much of the Veteran's service 
medical record is absent from the file as it was lost in a 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri. 

Where the pertinent service department records are missing, 
as is the case here, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In a case like this in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See Id.  
This heightened obligation does not establish a heightened 
"benefit of the doubt" or lower the legal standard for 
proving a claim of service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery 
v. Brown, 8 Vet. App. 64 (1995). 

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA examination 
by an appropriate VA medical physician.  
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  All appropriate testing 
should be accomplished, and the examiner 
should identify any arthritic diagnosis 
and render an opinion as to whether any 
current arthritic disorders are at least 
as likely as not related to cold exposure 
during the Veteran's period of service.  

2.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports.  The AMC should obtain complete 
records of all such consultation and 
evaluation from all sources identified by 
the Veteran. 

3.	Conduct any further development necessary 
based on any newly received evidence.

4.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for rheumatoid arthritis.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.     An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



